DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a reflected light measurement device ‘a switching unit that switches an optical path of the reference laser light is disposed between the beam splitter and the reference mirror, or an optical path switching unit that switches an optical path of the measurement laser light and an optical path length adjustment unit that is connected to the optical path switching unit and adjusts an optical path length of the optical path switching unit are disposed between the beam splitter and the connection unit,’ in combination with the rest of the limitations of claim 1.  Claims 2-12 are allowed at least by virtue of their dependency from claim 1.
Also the examiner refers the applicant to the closest prior art of record.  JP 05172694 in a method and apparatus for measuring reflection damping quality of light connector teaches an optical path length varying mechanism (Fig. 8: 9 and 10) between a reference mirror (Fig. 8: 11) beamsplitter (Fig. 8: 2) with a connection unit (Fig. 8:  3) but does not disclose or make obvious with other prior art of record ‘a switching unit’ between the reference mirror and beamsplitter or an optical path switching unit with optical path length adjustment unit disposed between the beamsplitter and the connection unit.

And JP 06026984 in a measuring device for fiber end face teaches an optical path length varying mechanism (Fig. 1: reference mirror, 13, tilts and rotates) and a switching unit (Fig. 1: 11) with a connection unit (Fig. 1: 9) but does not disclose or make obvious with other prior art of record ‘a switching unit’ between the reference mirror and beamsplitter or an optical path switching unit with optical path length adjustment unit disposed between the beamsplitter and the connection unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.



If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886